Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Decailliot (WO 97/43017) in view of Dalloz (FR 1,320,077).  Regarding claim 1, Decailliot discloses a ball construction comprising first and second hemispherical portions (1) defining an interior compartment.  Each of the hemispherical portions define continuous outer and inner .  
Dalloz reveals that it is known in the art of spherical balls made from hemispherical portions to form the hemispherical portions with pins and sockets (1, 2) which engage one another.  Note Figures 1 and 3 of Dalloz.  It would have been obvious to one of ordinary skill in the art to provide the hemispherical portions as taught by Decailliot with the pins and sockets of Dalloz in order to align and attach the hemispherical portions together to form the spherical ball.  
Regarding claim 3, note Figure 1 of Decailliot showing a plurality of short protrusions (2).  Two short protrusions (2) are taught as extending about 60% of a circumference of the hemispherical portion.  Thus, one short protrusion constitutes about 15% of a circumference of the shell.  It is noted that the teaching provides a case of prima facie obviousness as it is close to the recited range of 1/20-1/8 (5%-12.5%).  Note MPEP 2144.05(I) stating that “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”.   In the alternative, Decailliot teaches that the sizes of the ribs are selected in order to attenuate the propagation of a shock wave when the ball is thrown.  Thus, Decailliot establishes the size and appearance of the protrusions as a result-effective variable, i.e., a variable that accomplishes a particular result.  Note MPEP 2144.05(II)(B).  Thus, given Decailliot’s teaching that the size and appearance of the protrusions effects the propagation of the shock wave, it would have been obvious to one of ordinary skill in 
Regarding claim 4, note Figure 1 of Decailliot showing long protrusions (3).  Decailliot states that these protrusions have a length substantially equal to 80% of a half-meridian (m3).  Thus, Decailliot teaches long protrusions that have a length equal to from about 1/8 to about ¼ of a circumference of the shell as recited.  
Regarding claim 8, Dalloz provides apertures (2) and dowels (1) for attaching the hemispherical portions together.  
Regarding claim 15, the interior compartment of Decailliot is obviously capable of containing a weight therein.  
Regarding claim 16, the interior compartment of Decailliot is obviously capable of containing a weight consisting of iron, rubber, gel, sand, salt, rice and water therein.  
Claims 2 and 5-7 rejected under 35 U.S.C. 103 as being unpatentable over Decailliot (WO 97/43017) in view of Dalloz (FR 1,320,077), Berberian (5,556,342) and Roberts (1,964,008).  Regarding claim 2, the combination of Decailliot in view of Dalloz teaches a petanque or bowl ball comprising a plurality of protrusions extending towards the center of each respective portion.  However, the combination lacks the teaching for the protrusions to extend through the center as recited.  Berberian also reveals that it is known in the art of petanque balls to provide protrusions on the inner surface of the hemispheres forming the ball.  Note Figure 4 showing the protrusions (109) extending towards the center of the hemisphere.  Similar to Decailliot, Berberian states that his protrusions are for shock wave modification.  Note column 6, .  
Regarding claim 5, the combination of Decailliot in view of Dalloz teaches a plurality of short protrusions (2) and a plurality of long protrusions (3).  Note Figure 1.  Further, note the rejection of claim 3 stating that the particular length for the short protrusions is taught by Decailliot.  Regarding the limitation for the longer protrusions and the central protrusions, note Figure 1 of Decailliot showing the longer protrusions (3) extending across the inner surface of the hemisphere.  It is noted that Decailliot teaches that the lengths of the longer protrusions are a result-effective variable, i.e., a variable that achieves a particular result.  Further, the combination of Decailliot in view of Dalloz, Berberian and Roberts as applied to claim 2 teaches that it is known in the art of sports balls formed from hemispherical portions to form the inner surface of the hemispherical portion with protrusions to provide central protrusions that extend a length equal to about ½ of a circumference of the shell.  Note Figures 4 and 7 of Roberts.  It would have been obvious to one of ordinary skill in the art to form two of the longer protrusions 
Regarding claim 6, it is noted that the modification of Decailliot teaches a plurality of central protrusions, a plurality of short protrusions and a plurality of long protrusions.  The particular number of protrusions is considered to be obvious choice to one of ordinary skill in the art lacking a showing of criticality for the particular number and because it appears that the number as taught by combination would accomplish similar purposes.  
Regarding claim 7, Decailliot teaches that the protrusions add a thickness of about 1-3 millimeters (0.04-0.12 inch).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Decailliot (WO 97/43017) in view of Dalloz (FR 1,320,077) and Itakura (4,444,706).  Regarding claim 9, the combination of Decailliot in view of Dalloz teaches a fastening mechanism for connecting the first and second hemispheres together.  However, the combination lacks the teaching for using a rubber adhesive as recited.  Itakura reveals that it is known in the art of balls formed from hemispherical members (7) to use a rubber adhesive.  Note column 2, lines 28-30.  It would have been obvious to one of ordinary skill in the art to use a rubber adhesive with the fastening mechanism of Dalloz for joining the hemispherical members together in order to securely attach the hemispherical members together.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Decailliot (WO 97/43017) in view of Dalloz (FR 1,320,077) and Berberian (5,556,342).  Regarding claim 10, the combination of Decailliot in view of Dalloz lacks the teaching for the thickness of the shell as recited.  Berberian reveals that it is known in the art of petanque balls to form the shell with a thickness of 5-7 mm.  It would have been obvious to one of ordinary skill in the art to form the prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”.   The particular range for the thickness is considered to be obvious given the teachings of Berberian and lacking a showing of criticality for the particular thickness by the demonstration of a new and unexpected result obtained therefrom.  
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Decailliot (WO 97/43017) in view of Dalloz (FR 1,320,077) and Data (US 2010/0112254).  Regarding claim 11, Decailliot reveals a ball for use in the game of petanque but lacks the teaching for the ball to be formed from the materials as recited.  Data reveals that it is known in the art of petanque to use a ball comprising an outer layer made from plastic material such as nylon.  Note paragraph [0028].  It would have been obvious to one of ordinary skill in the art to form the ball of Decailliot with a layer of nylon in order to take advantage of that material’s well-known physical characteristics such as corrosion resistance.  
Regarding claim 13, Decailliot reveals a hollow shell for a ball in the game of petanque.  However, Decailliot lacks the teaching for the circumference of the ball as recited.  Data reveals that it is known in the art of bowl games to form the ball with a diameter of between 10.4-11.1 cm or 9-10.2 cm.  Note paragraphs [0006] and [0007].  This diameter defines a circumference in the recited range.  It would have been obvious to one of ordinary skill in the art to form the ball of Decailliot with a circumference as taught by Data in order to provide a known size to play the recited games.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Decailliot (WO 97/43017) in view of Dalloz (FR 1,320,077), Data (US 2010/0112254) and Park (US 2002/0187855).  Regarding claim 12, the combination of Decailliot in view of Dalloz and Data teaches a ball construction including a cover formed from a nylon material and thus, lacks the teaching for the hemispherical portions to comprise a rubber material.  Park reveals that it is known in the art of sports balls to form the cover from a material such as nylon or rubber.  Note paragraph [0019].  It would have been obvious to one of ordinary skill in the art to form the hemispherical portions of the combination from a rubber material in order to take advantage of that material’s well-known physical characteristics and because Park teaches that it is equally well known in the art of sports balls to use either nylon or rubber materials.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Decailliot (WO 97/43017) in view of Dalloz (FR 1,320,077), Data (US 2010/0112254) and Berberian (5,556,342).  Regarding claim 14, Decailliot also lacks the teaching for the volume of the interior compartment as recited.  It is noted Data teaches diameters between 9-11.1 cm for the bowl balls.  Note paragraph [0006].  Further, it is noted that the reference to Berberian reveals that it is known in the art of petanque balls to form the ball with wall thickness of 5-7 mm.  Note column 4, lines 60-65.  It would have been obvious to one of ordinary skill in the art to form the ball of Decailliot with a wall thickness of 5 mm in order to provide a conventionally known thickness for the bowl ball.  It is noted that providing the ball of Decailliot as modified by Data with a wall thickness of 5 mm defines an interior compartment between 30-1800 cubic inches as recited.  For example, an external diameter of 11.1 cm with a wall thickness of 5 mm creates an internal diameter of 10.1 which defines an internal volume of 33 cubic inches.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Decailliot (WO 97/43017) in view of Dalloz (FR 1,320,077), Data (US 2010/0112254) and Vidal (FR 2419738).  Regarding claim 17, Decailliot lacks the teaching for the weight of the ball to comprise a weight as recited.  It is noted that Data teaches that it is known in the art of bowl games to provide the ball with a weight of 1200 g.  However, the combination of Decailliot in view of Dalloz and Data lacks the teaching for the weight as recited.  Vidal teaches that it is known in the game of bowls or petanque to provide the ball with weights in order to provide a ball that is heavier than a normal bowl.  Vidal states that this weighting is desirable for handicapping or scoring purposes on unprepared ground such as a beach.  Thus, Vidal establishes that the weight of the ball is a result-effective variable, i.e., a variable that accomplishes a particular result.  Note MPEP 2144.05(II)(B).  Thus, given Vidal’s teaching that the weight of the ball may be increased for handicapping or scoring purposes on unprepared ground such as a beach, it would have been obvious to one of ordinary skill in the art to form the ball of the combination with a weight as recited for handicapping or scoring purposes.  The particular weight of the ball is considered to be obvious lacking a showing of criticality for the particular range by the demonstration of a new and unexpected result obtained therefrom.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN B WONG/Primary Examiner, Art Unit 3711